Exhibit Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Doubles Dividend to $0.32 per Share, Announces September 30, 2009 Quarterly Financial Results New York, New York, November 5, 2009 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that its Board of Directors has declared a fourth quarter dividend of $0.32 per share payable on January 4, 2010 to stockholders of record as of December 21, 2009.The amount of this dividend represents an increase of $0.16 per share over the Company’s $0.16 per share third quarter dividend. The increase in the dividend marks a return to the Company’s practice of distributing to its stockholders an amount that is more reflective of its net investment income.*Earlier this year and in light of the previously unsettled economic conditions, the Company had taken the conservative step of temporarily reducing its dividend to preserve operating flexibility.The Company’s recent operating results warrant a return to the previous dividend policy.In addition, the Company expects to carry forward to 2010 any 2009 taxable income in excess of 2009 distributions. James R. Maher, Chairman and Chief Executive Officer of BlackRock Kelso Capital, commented:“We are pleased that our operating results and strong balance sheet have enabled us to increase the amount of our dividend distributions to stockholders.There are attractive investment opportunities available in the middle-market and a dwindling number of capital providers to middle-market companies.We are excited to have the capital resources and disciplined investment process in place to take advantage of these opportunities.” BlackRock Kelso Capital also announced financial results for the quarter ended September 30, 2009. HIGHLIGHTS: Investment Portfolio:$881.2 million Net Assets:$540.4 million Net
